                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA



RICKIE HILL,               )                   3:16-CV-0644-MMD-CBC
                           )
           Plaintiff,      )                   MINUTES OF THE COURT
                           )
     vs.                   )                   November 5, 2018
                           )
TIOMTHY FILSON, et al.,    )
                           )
           Defendants.     )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN            REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Plaintiff’s request for enlargement of time (ECF No. 51) is GRANTED. Plaintiff shall
have to and including Friday, November 16, 2018 to file proof of service of process as to
Lt. D. Solstice, Matthew Hartwick, and Randall Schultheis. This action will be dismissed
without prejudice as to these defendants unless proof of service is filed.

      IT IS SO ORDERED.

                                               DEBRA K. KEMPI, CLERK

                                        By:             /s/
                                               Deputy Clerk
